Case 4:20-cv-04034 Document 52 Filed on 01/27/21 in TXSD Page 1 of 4




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

        FREDRIC N. ESHELMAN,                §    CIVIL ACTION NO.
                                            §
                                            §    4:20-cv-04034
                                            §
                Plaintiff,                  §
                                            §
                                            §    JUDGE CHARLES ESKRIDGE
                vs.
                                            §
        TRUE THE VOTE, INC.,
                                            §
        CATHERINE
                                            §
        ENGELBRECHT, GREGG
                                            §
        PHILLIPS, OPSEC GROUP,
                                            §
        LLC, JAMES BOPP, JR.,
                                            §
        AND THE BOPP LAW
                                            §
        FIRM,
                                            §
                Defendants.                 §


         WITNESS LIST OF PLAINTIFF, FREDRIC N. ESHELMAN

  NO.           WITNESS NAME                              WITNESS ADDRESS
  1.    Fredric N. Eshelman                      Through his counsel of record,
                                                 Douglas A. Daniels, Daniels &
                                                 Tredennick, PLLC, 6363 Woodway
                                                 Dr., Ste. 700, Houston, Texas 77057
        X Live (Via Zoom)
                                           Deposition
         Fact            Expert          Record Custodian
        Brief description of witness capacity and testimonial topics:
        Plaintiff; Donor of conditional gift.

  2.    Catherine Engelbrecht                    Through her counsel of record,
                                                 Brock C. Akers, 3401 Allen Parkway,
                                                 Ste. 101, Houston, Texas 77019
        X
         Live (Via Zoom)                   Deposition


                                             1
Case 4:20-cv-04034 Document 52 Filed on 01/27/21 in TXSD Page 2 of 4




          Fact            Expert          Record Custodian
         Brief description of witness capacity and testimonial topics:
         Defendant, President of True the Vote, Inc.

  3.     Gregg Phillips                          Through his counsel of record,
                                                 Brock C. Akers, 3401 Allen Parkway,
                                                 Ste. 101, Houston, Texas 77019
         X Live (Via Zoom)
                                            Deposition
          Fact            Expert          Record Custodian
         Brief description of witness capacity and testimonial topics:
         Defendant, founder of OPSEC Group, LLC.

  4.     James Bopp, Jr.                         The Bopp Law Firm, P.C.
                                                 1 South Sixth St.
                                                 Terre Haute, IN 47807
         X Live (Via Zoom)
                                            Deposition
          Fact            Expert          Record Custodian
         Brief description of witness capacity and testimonial topics:
         Defendant, General Counsel for True the Vote, Inc.

  5.
          Live            Deposition
          Fact            Expert          Record Custodian
         Brief description of witness capacity and testimonial topics:




                                          Respectfully submitted,



 January 27, 2021                          /s/ Douglas A. Daniels
 Date                                     Douglas A. Daniels
                                          State Bar No. 00793579
                                          Southern District I.D. Number 19347
                                             2
Case 4:20-cv-04034 Document 52 Filed on 01/27/21 in TXSD Page 3 of 4




                                                doug.daniels@dtlawyers.com
                                                DANIELS & TREDENNICK PLLC
                                                Attorney-in-Charge for Plaintiff

 OF COUNSEL:
 DANIELS & TREDENNICK PLLC
 Sabrina R. Tour
 State Bar No. 24093271
 Southern District I.D. Number 2714789
 6363 Woodway Dr., Suite 700
 Houston, TX 77057-1759
 (713) 917-0024 Telephone
 (713) 917-0026 Facsimile
 Email: sabrina@dtlawyers.com

 Meghan McCaig
 State Bar No. 24070083
 Federal I.D. No. 1804619
 Meghan.McCaig@tklaw.com
 Thompson & Knight LLP
 One Arts Plaza
 1722 Routh Street, Suite 1500
 Dallas, Texas 75201
 (214) 969-1700
 (214) 969-1751 (facsimile)

 Ronald M. Jacobs (admitted pro hac vice)
 Christopher J. Climo (admitted pro hac vice)
 Venable LLP
 rjacobs@venable.com
 600 Massachusetts Avenue, NW
 Washington, D.C. 20001
 (202) 344-8215
 (202) 344-8300 (facsimile)




                                         3
Case 4:20-cv-04034 Document 52 Filed on 01/27/21 in TXSD Page 4 of 4




                       CERTIFICATE OF SERVICE

        I hereby certify that on the 27th day of January, 2021 a true and correct
 copy of the above foregoing document has been forwarded to counsel of record
 via ECF, and via email.


                                     /s/ Douglas A. Daniels
                                         Douglas A. Daniels




                                        4
